In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
TIARA PULLENS,           *
                         *                         No. 13-173V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: June 9, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         dermatomyositis.
                         *
             Respondent. *
******************** *

Nicholas Edward Bunch, White, Getgey & Meyer, Cincinnati, OH, for Petitioner;
Jennifer Leigh Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On June 9, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Tiara Pullens on March 7, 2013. In her petition,
petitioner alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on November 16, 2010, caused her to suffer dermatomyositis. Petitioner further
alleges that she suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

     Respondent denies that the flu vaccine caused petitioner to suffer
dermatomyositis or any other injury.


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       a. A lump sum payment of $500,000.00 in the form of a check payable
          to petitioner, Tiara Pullens. This amount represents compensation
          for all damages that would be available under 42 U.S.C. § 300aa-
          15(a); except as set forth in paragraph b; and

       b. A lump sum payment of $ 130,920.96 which amount represents
          reimbursement of a lien for services rendered on behalf of petitioner,
          in the form of a check payable jointly to petitioner, Tiara Pullens,
          and:
                                 Ohio Tort Recovery Unit
                              350 Worthington Rd., Suite G
                                  Westerville, OH 43082
                                 Case Number: 1016635

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-173V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS


TIARA PULLENS,

               Petitioner,                              No . 13-173V
                                                        Special Master Moran
v.                                                      ECF

SECRETARY OF HEALTH AND
HUMAN SERVICES,

               Respondent.


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Tiara Pullens ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-l 0 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § l 00.3(a).

       2. Petitioner received the flu vaccine on or about November 16, 20 I 0.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered from dermatomyositis as a result of receiving the

flu vaccine, and that she experienced the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

       6. Respondent denies that petitioner's alleged dermatomyositis and residual effects were

caused-in-fact by the flu vaccine. Respondent further denies that the flu vaccine caused

petitioner any other injury or her current condition.
        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

            a. A lump sum of $500,000.00, in the form of a check payable to petitioner. This
               amount represents compensation for all damages that would be available under 42
               U.S.C. § 300aa-15(a); except as set forth in paragraph 8.b; and

            b. A lump sum of $130,920.96, which amount represents reimbursement of a lien for
               services rendered on behalf of petitioner, in the form of a check payable jointly to
               petitioner and:

                                     Ohio Tort Recovery Unit
                                   350 Worthington Rd ., Suite G
                                      Westerville, OH 43082
                                      Case Number: 1016635

               Petitioner agrees to endorse this payment to the appropriate State agency.

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2 l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        JO. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,




                                                  2
Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        11. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U .S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation either immediately or as part of the annuity contract, will be used

solely for petitioner's benefit as contemplated by a strict construction of 42 U.S.C. §§ 300aa-

1S(a) and (d), and subject to the conditions of 42 U.S.C . §§ 300aa- l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U .S.C. § 300 aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from , or alleged to have resulted from, the flu vaccination administered on or about November

16, 2010, as alleged by petitioner in a petition for vaccine compensation filed on or about March

7, 2013 , in the United States Court of Federal Claims as petition No. 13- l 73V .




                                                     3
       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's dermatomyositis

or any other injury or her current disability.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION
I


I
I
I

                                                   4
Respectfully submitted,




(!l);PJ~
TIARA PULLENS

                                                 AUTHORIZED REPRESENTATIVE
                                                 OF THE ATTORNEY GENERAL:




White, Getgey & Meyer Co., L.P.A.
1700 Fourth & Vine Tower                     /
                                                 \l~O~I
                                        Alb~ Deputy Director
                                                 Torts Branch
                                                                              C>\11tAIZJ/IJ f_ 'C .   Y/.L'i.\D~
I West Fourth Street                             Civil Division
Cincinnati, OH 45202                             U.S. Department of Justice
Tel: (703) 349-7525                              P.O. Box 146
                                                 Benjamin Franklin Station
                                                 Washington, DC 20044-0146


                                                 ATTORNEY OF RECORD FOR
                                                 RESPONDENT:




        YANNA ,MD
 Acting Director, Division of Injury
 Compensation Programs
 Healthcare Systems Bureau                       Civil Division
 U.S. Department of Health and                   U.S. Department of Justice
 Human Services                                  P.O. Box 146
 5600 Fishers Lane                               Benjamin Franklin Station
 Parklawn Building, Mail Stop 08Nl46B            Washington, DC 20044-0146
 Rockville, MD 20857                             Tel: (202) 305-1586



 Dated: (